United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1083
Issued: August 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2015 appellant, through counsel, filed a timely appeal from a November 26,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to factors of his federal employment.
On appeal counsel contends that nothing within OWCP’s decision negates the evidence
or argument submitted with appellant’s request for reconsideration.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.2 Appellant, a 50-year-old letter carrier, filed
an occupational disease claim (Form CA-2) alleging that he sustained a right hip and left elbow
condition due to factors of his federal employment, including sitting, standing, walking, bending,
lifting, loading vehicles, and climbing stairs. He had also previously filed a traumatic injury
claim which was denied by OWCP in a decision dated January 11, 2011 under File
No. xxxxxx444.3
In decisions dated October 4, 2012 and January 28, 2013, OWCP found that the evidence
appellant submitted was insufficient to establish that he sustained an injury causally related to
factors of his federal employment. By decision dated August 26, 2013, the Board affirmed
OWCP’s January 28, 2013 decision denying appellant’s occupational disease claim. The facts of
the case, as set forth in the prior decision, are incorporated herein by reference.
On August 11, 2014 appellant, through counsel, requested reconsideration and submitted
additional medical evidence. In a May 28, 2014 report, Dr. Thomas Youm, a Board-certified
orthopedic surgeon, reported that while appellant was working on November 23, 2010 he slipped
and fell down the stairs and injured his right hip. He reviewed appellant’s medical history and
diagnosed gluteus medius tear, labral tear, and internal derangement of the right hip. Dr. Youm
indicated that he had performed appellant’s right hip arthroscopic surgery on April 18, 2013. In
a July 24, 2014 addendum report, he opined that “the fall on November 23, 2010 caused an
injury to his right hip” and this condition was further aggravated by his federal duties, which
included walking while delivering the mail, going up and down stairs to carry the mail, lifting,
bending, and loading vehicles. Dr. Youm stated that appellant’s “right hip injury became
progressively more symptomatic as he continued to perform his repetitive hard work” for the
employing establishment. Appellant had to stop working on June 15, 2012 because of the
increased pain in his right hip and it was later revealed in a magnetic resonance imaging (MRI)
scan that the cause of his pain was a labral tear.
By decision dated November 26, 2014, OWCP reviewed the claim on the merits and
found that the medical evidence failed to establish a causal relationship between appellant’s
conditions and factors of his federal employment. Consequently, it denied modification of the
prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
2

Docket No. 13-1114 (issued August 26, 2013).

3

In its January 11, 2011 decision, OWCP denied appellant’s traumatic injury claim finding the factual evidence
was insufficient to establish that a November 23, 2010 incident, where he slipped and fell down stairs, occurred as
alleged.
4

5 U.S.C. § 8101 et seq.

2

limitation period of FECA, and that an injury5 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to factors of his federal employment. While appellant identified the factors of
employment that he believed caused the condition, in order to establish a claim that he sustained
an employment-related injury, he must also submit rationalized medical evidence which explains
how his medical condition was caused or aggravated by the implicated employment factors.9
In his May 28, 2014 report, Dr. Youm stated that while appellant was working on
November 23, 2010 he slipped and fell down the stairs and injured his right hip. He diagnosed
gluteus medius tear, labral tear, and internal derangement of the right hip and performed
arthroscopic surgery on April 18, 2013. In a July 24, 2014 addendum report, Dr. Youm opined
that “the fall on November 23, 2010 caused an injury to [appellant’s] right hip” and this
condition was further aggravated by his federal duties, which included walking while delivering
the mail, going up and down stairs to carry the mail, lifting, bending, and loading vehicles. He
stated that appellant’s “right hip injury became progressively more symptomatic as he continued
to perform his repetitive hard work” for the employing establishment. Dr. Youm provided firm
5

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
6

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

7

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

See O.W., supra note 6.

9

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).

3

diagnoses and identified appellant’s work duties. However, he failed to provide a rationalized
opinion explaining how factors of appellant’s federal employment, such as sitting, standing,
walking, bending, lifting, loading vehicles, and climbing stairs, caused or aggravated his right
hip condition. Lacking thorough medical rationale on the issue of causal relationship,
Dr. Youm’s reports are insufficient to establish that appellant sustained an employment-related
injury.
Moreover, the Board finds that Dr. Youm’s reports are not based on an accurate history
of appellant’s right hip condition. Dr. Youm stated that appellant slipped and fell down the stairs
on November 23, 2010 and injured his right hip. However, OWCP has not accepted that
appellant experienced an employment-related incident on November 23, 2010.10 The Board has
held that the mere fact that appellant’s symptoms arose during a period of employment or
produce symptoms revelatory of an underlying condition does not establish a causal relationship
between appellant’s condition and his employment factors.11 Thus, the Board finds that
Dr. Youm failed to provide a rationalized medical opinion on causal relationship. Consequently,
appellant failed to establish that his claimed right hip condition is causally related to his federal
employment and OWCP properly denied his claim for compensation.12
On appeal counsel contends that nothing within OWCP’s decision negates the evidence
or argument submitted with appellant’s request for reconsideration. Based on the findings and
reasons stated above, the Board finds counsel’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to factors of his federal employment.

10

See supra note 3.

11

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

12

See T.D., Docket No. 12-0103 (issued June 6, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the November 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

